Exhibit 10.16

 

EXECUTION COPY

 

 

Resale Registration Rights Agreement

 

among

 

WATSON PHARMACEUTICALS, INC.

 

and

 

LEHMAN BROTHERS INC.,

 

MORGAN STANLEY & CO. INCORPORATED

 

and

 

CIBC WORLD MARKETS CORP.

 

WACHOVIA SECURITIES, INC.

 

BANC OF AMERICA SECURITIES LLC

 

COMERICA SECURITIES, INC.

 

WELLS FARGO SECURITIES, LLC

 

 

DATED AS OF MARCH 7, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Definitions

2.

Shelf Registration

3.

Additional Amounts

4.

Registration Procedures

5.

Registration Expenses

6.

Indemnification and Contribution

7.

Rule 144A

8.

Participation in Underwritten Registrations

9.

Miscellaneous

 

 

--------------------------------------------------------------------------------


 

RESALE REGISTRATION RIGHTS AGREEMENT, dated as of March 7, 2003, among Watson
Pharmaceuticals, Inc., a Nevada corporation (the “Company”), and Lehman Brothers
Inc., Morgan Stanley & Co. Incorporated, CIBC World Markets Corp., Wachovia
Securities, Inc., Banc of America Securities LLC, Comerica Securities, Inc. and
Wells Fargo Securities, LLC (collectively, the “Initial Purchasers”).

 

Pursuant to the Purchase Agreement, dated March 4, 2003, among the Company and
the Initial Purchasers (the “Purchase Agreement”), the Initial Purchasers have
agreed to purchase from the Company $500,000,000 ($575,000,000 if the Initial
Purchasers exercise their option thereunder in full) in aggregate principal
amount at maturity of the Company’s 1.75% Convertible Contingent Senior
Debentures due March 15, 2023 (the “Debentures”).  The Debentures will be
convertible into fully paid, nonassessable shares of common stock, par value
$0.0033 (the “Conversion Shares”) of the Company on the terms, and subject to
the conditions, set forth in the Indenture (as defined herein).  To induce the
Initial Purchasers to purchase the Debentures, the Company has agreed to provide
the registration rights set forth in this Agreement pursuant to Section 3(k) of
the Purchase Agreement.

 

The parties hereby agree as follows:

 

1.             Definitions..  As used in this Agreement, the following
capitalized terms shall have the following meanings:

 

Additional Amount Payment Date:  Each Interest Payment Date.  For purposes of
this Agreement, if no Debentures are outstanding, “Additional Amount Payment
Date” shall mean each of March 15 and September 15.

 

Additional Amounts:  As defined in Section 3(a) hereof.

 

Affiliate:  As such term is defined in Rule 405 under the Securities Act.

 

Agreement:  This Resale Registration Rights Agreement, as amended, modified or
otherwise supplemented from time to time in accordance with the terms hereof.

 

Blue Sky Application:  As defined in Section 6(a) hereof.

 

Broker-Dealer:  Any broker or dealer registered under the Exchange Act.

 

Business Day:  A day other than a Saturday or Sunday or any day on which banking
institutions in New York City are authorized or obligated by law or executive
order to close.

 

Closing Date:  The date of this Agreement.

 

Commission:  Securities and Exchange Commission.

 

Company:  As defined in the preamble hereto.

 

Conversion Shares:  As defined in the preamble hereto.

 

 

--------------------------------------------------------------------------------


 

Debentures:  As defined in the preamble hereto.

 

Effectiveness Period:  As defined in Section 2(a)(iii) hereof.

 

Effectiveness Target Date:  As defined in Section 2(a)(ii) hereof.

 

Exchange Act:  Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission thereunder.

 

Holder:  A Person who owns, beneficially or otherwise, Transfer Restricted
Securities.

 

Holder Questionnaire:  As defined in Section 2(b) hereof.

 

Indemnified Holder:  As defined in Section 6(a) hereof.

 

Indenture:  The Indenture, dated as of March 7, 2003, between the Company, and
Wells Fargo Bank, National Association, as trustee, pursuant to which the
Debentures are to be issued, as such Indenture is amended, modified or
supplemented from time to time in accordance with the terms thereof.

 

Initial Purchasers:  As defined in the preamble hereto.

 

Interest Payment Date:  As defined in the Indenture.

 

Majority of Holders:  Holders holding over 50% in aggregate principal amount of
the Debentures outstanding at the time of determination in question; provided,
however, that, for the purpose of this definition, a holder of Conversion Shares
which constitute Transfer Restricted Securities when issued upon conversion of
Debentures shall be deemed to hold an aggregate principal amount of Debentures
(in addition to the principal amount of Debentures held by such holder) equal to
the product of (x) the number of such Conversion Shares held by such holder and
(y) the prevailing conversion price, such prevailing conversion price as
determined in accordance with Section 12 of the Indenture.

 

NASD:  National Association of Securities Dealers, Inc.

 

Person:  An individual, partnership, corporation, unincorporated organization,
limited liability company, trust, joint venture or a government or agency or
political subdivision thereof.

 

Purchase Agreement:  As defined in the preamble hereto.

 

Prospectus:  The prospectus included in a Shelf Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.

 

 

--------------------------------------------------------------------------------


 

Questionnaire Deadline:  As defined in Section 2(b) hereof.

 

Record Holder:  With respect to any Additional Amount Payment Date, each Person
who is a Holder on the record date with respect to the Interest Payment Date on
which such Additional Amount Payment Date shall occur.  In the case of a Holder
of shares of Conversion Shares, “Record Holder” shall mean each Person who is a
Holder of shares of Conversion Shares which constitute Transfer Restricted
Securities on the 15th day preceding the relevant Additional Amount Payment
Date.

 

Registration Default:  As defined in Section 3(a) hereof.

 

Sale Notice:  As defined in Section 4(e) hereof.

 

Securities Act:  Securities Act of 1933, as amended, and the rules and
resolutions of the Commission thereunder.

 

Shelf Filing Deadline: As defined in Section 2(a)(i) hereof.

 

Shelf Registration Statement:  As defined in Section 2(a)(i) hereof.

 

Suspension Notice.  As defined in Section 4(c) hereof.

 

Suspension Period.  As defined in Section 4(b)(i) hereof.

 

TIA:  Trust Indenture Act of 1939, as amended, and the rules and regulations of
the Commission thereunder, in each case, as in effect on the date the Indenture
is qualified under the TIA.

 

Transfer Restricted Securities:  Each Debenture and each Conversion Share issued
upon conversion of the Debentures until the earliest to occur of:

 


(I)  THE DATE ON WHICH SUCH DEBENTURE OR SUCH CONVERSION SHARES ISSUED UPON
CONVERSION HAS BEEN EFFECTIVELY REGISTERED UNDER THE SECURITIES ACT AND DISPOSED
OF IN ACCORDANCE WITH THE SHELF REGISTRATION STATEMENT;

 


(II)  THE DATE ON WHICH SUCH DEBENTURE OR SUCH CONVERSION SHARES ISSUED UPON
CONVERSION (A) HAS BEEN TRANSFERRED IN COMPLIANCE WITH RULE 144 UNDER THE
SECURITIES ACT OR (B) MAY BE SOLD OR TRANSFERRED BY A PERSON WHO IS NOT AN
AFFILIATE OF THE COMPANY PURSUANT TO RULE 144 UNDER THE SECURITIES ACT (OR ANY
OTHER SIMILAR PROVISION THEN IN FORCE) WITHOUT ANY VOLUME OR MANNER OF SALE
RESTRICTIONS THEREUNDER; OR


 


(III)  THE DATE ON WHICH SUCH DEBENTURE OR SUCH CONVERSION SHARES ISSUED UPON
CONVERSION CEASES TO BE OUTSTANDING (WHETHER AS A RESULT OF REDEMPTION,
REPURCHASE AND CANCELLATION, CONVERSION OR OTHERWISE).

 

Trustee:  As defined in Section 1.1 of the Indenture.

 

2.             Shelf Registration.

 

 

--------------------------------------------------------------------------------


 

(a)           The Company shall:

 

(i)  not later than 90 days after the date hereof (the “Shelf Filing Deadline”),
cause to be filed a registration statement pursuant to Rule 415 under the
Securities Act (together with any amendments thereto, and including any
documents incorporated by reference therein, the “Shelf Registration
Statement”), which Shelf Registration Statement shall provide for resales of all
Transfer Restricted Securities held by Holders that have provided the
information required pursuant to the terms of Section 2(b) hereof;

 

(ii)  use its commercially reasonable efforts to cause the Shelf Registration
Statement to be declared effective by the Commission not later than 180 days
after the date hereof (the “Effectiveness Target Date”); and

 

(iii)   use its commercially reasonable efforts to keep the Shelf Registration
Statement continuously effective, supplemented and amended as required by the
provisions of Section 4(b) hereof to the extent necessary to ensure that (A) it
is available for resales by the Holders of Transfer Restricted Securities
entitled to the benefit of this Agreement and (B) conforms with the requirements
of this Agreement and the Securities Act for a period (the “Effectiveness
Period”) of:

 

(A)       two years following the last date of original issuance of Debentures;
or

 

(B)       such shorter period that will terminate when (x) all of the Holders of
Transfer Restricted Securities are able to sell all Transfer Restricted
Securities immediately without restriction pursuant to Rule 144(k) under the
Securities Act or any successor rule thereto, (y) when all Transfer Restricted
Securities have ceased to be outstanding (whether as a result of redemption,
repurchase and cancellation, conversion or otherwise) or (z) all Transfer
Restricted Securities registered under the Shelf Registration Statement have
been sold.

 

(b)           To have its Transfer Restricted Securities included in the Shelf
Registration Statement pursuant to this Agreement, each Holder shall complete
the Selling Securityholder Notice and Questionnaire, the form of which is
contained in Exhibit A to this Agreement (the “Questionnaire”), and deliver it
to the Company prior to or on the 20th Business Day after the date of a written
request therefor by the Company (which request shall include a copy of the
Questionnaire) (such deadline, the “Questionnaire Deadline”).  Prior to such
time, each Holder may complete the Questionnaire and deliver it to the Company
prior to such request and, as a result, shall be entitled to have its Transfer
Restricted Securities included in the initial Shelf Registration Statement filed
with the Commission.  In addition, upon receipt of written request for
additional information from the Company, each Holder who intends to be named as
a selling securityholder in the Shelf Registration Statement shall furnish to
the Company in writing, within 20 Business Days after such Holder’s receipt of
such request, such additional information regarding such Holder and the proposed
distribution by such Holder of its Transfer Restricted Securities, in connection
with the Shelf Registration Statement or Prospectus or Preliminary Prospectus
included therein and in any application to be filed with or under state
securities law, as the Company may reasonably request.  In connection with all
such requests for

 

 

--------------------------------------------------------------------------------


 

information from Holders of Transfer Restricted Securities, the Company shall
notify such Holders of the requirements set forth in this paragraph regarding
their obligation to provide the information requested pursuant to this Section. 
Each Holder as to which the Shelf Registration Statement is being effected
agrees to furnish promptly to the Company all information required to be
disclosed in order to make information previously furnished to the Company by
such Holder not materially misleading.

 

3.             Additional Amounts.

 

(a)           If:

 

(i)  the Shelf Registration Statement is not filed with the Commission prior to
or on the Shelf Filing Deadline;

 

(ii)  the Shelf Registration Statement has not been declared effective by the
Commission prior to or on the Effectiveness Target Date;

 

(iii)  except as provided in Section 4(b)(i) hereof, the Shelf Registration
Statement is filed and declared effective but, during the Effectiveness Period,
shall thereafter cease to be effective or fail to be usable for its intended
purpose without being succeeded within ten Business Days by a post-effective
amendment to the Shelf Registration Statement, a supplement to the Prospectus or
a report filed with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d)
of the Exchange Act that cures such failure and, in the case of a post-effective
amendment, is itself immediately declared effective; or

 

(iv)  (A)  prior to or on the 45th or 60th day, as the case may be, of any
Suspension Period, such suspension has not been terminated or (B) Suspension
Periods exceed an aggregate of 90 days in any 360 day period,

 

(each such event referred to in foregoing clauses (i) through (iv), a
“Registration Default”), the Company hereby agrees to pay additional amounts
(“Additional Amounts”) with respect to the Transfer Restricted Securities from
and including the day following the Registration Default to but excluding the
day on which the Registration Default has been cured, accruing at a rate:

 

(A)       in respect of the Debentures, to each holder of Debentures, (x) with
respect to the first 90-day period during which a Registration Default shall
have occurred and be continuing, equal to 0.25% per annum of the principal
amount of the Debentures, and (y) with respect to the period commencing on the
91st day following the day the Registration Default shall have occurred and be
continuing, equal to 0.50% per annum of the principal amount of the Debentures;
provided that in no event shall Additional Amounts accrue at a rate per year
exceeding 0.50% of the principal amount of the Debentures; and

 

(B)        in respect of any Conversion Shares issued upon conversion of
Debentures, to each holder of such Conversion Shares, (x) with respect to the
first 90-day period in which a Registration Default shall have occurred and be
continuing, equal to 0.25% per annum of the principal amount of the Debentures
converted into

 

 

--------------------------------------------------------------------------------


 

such Conversion Shares, and (y) with respect to the period commencing the 91st
day following the day the Registration Default shall have occurred and be
continuing, equal to 0.50% per annum of the principal amount of the Debentures
converted into such Conversion Shares; provided that in no event shall
Additional Amounts accrue at a rate per year exceeding 0.50% of the principal
amount of the Debentures converted into such Conversion Shares.

 

(b)           All accrued Additional Amounts shall be paid in arrears to Record
Holders by the Company on each Additional Amount Payment Date by wire transfer
of immediately available funds or by federal bank check.  Following the cure of
all Registration Defaults relating to any particular Debenture or Conversion
Shares issued upon conversion of Debentures, the accrual of Additional Amounts
with respect to such Debenture or such Conversion Shares shall cease.  The
Company agrees to deliver all notices, certificates and other documents
contemplated by the Indenture in connection with the payment of Additional
Amounts.

 

All obligations of the Company set forth in this Section 3 that are outstanding
with respect to any Transfer Restricted Security at the time such security
ceases to be a Transfer Restricted Security shall survive until such time as all
such obligations with respect to such Transfer Restricted Security shall have
been satisfied in full.

 

The Additional Amounts set forth above shall be the exclusive monetary remedy
available to the Holders of Transfer Restricted Securities for such Registration
Default.

 

4.             Registration Procedures.

 

(a)           In connection with the Shelf Registration Statement, the Company
shall comply with all the provisions of Section 4(b) hereof and shall use its
commercially reasonable efforts to effect such registration to permit the sale
of the Transfer Restricted Securities being sold in accordance with the intended
method or methods of distribution thereof, and pursuant thereto, shall as
expeditiously as possible prepare and file with the Commission a Shelf
Registration Statement relating to the registration on any appropriate form
under the Securities Act.

 

(b)           In connection with the Shelf Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Transfer
Restricted Securities, the Company shall:

 

(i)  Subject to any notice by the Company in accordance with this Section 4(b)
of the existence of any fact or event of the kind described in Section
4(b)(iii)(D), use its commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective during the Effectiveness Period;
upon the occurrence of any event that would cause the Shelf Registration
Statement or the Prospectus contained therein (A) to contain a material
misstatement or omission or (B) not be effective and usable for the resale of
Transfer Restricted Securities during the Effectiveness Period, the Company
shall file promptly an appropriate amendment to the Shelf Registration
Statement, a supplement to the Prospectus or a report filed with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act, in the case
of clause (A), correcting any such misstatement

 

 

--------------------------------------------------------------------------------


 

or omission, and, in the case of either clause (A) or (B), use its commercially
reasonable efforts to cause such amendment to be declared effective and the
Shelf Registration Statement and the related Prospectus to become usable for
their intended purposes as soon as practicable thereafter.  Notwithstanding the
foregoing, the Company -may suspend the effectiveness of the Shelf Registration
Statement by written notice to the Holders for a period not to exceed an
aggregate of 45 days in any 90-day period (each such period, a “Suspension
Period”) if:

 

(x)   an event occurs and is continuing as a result of which the Shelf
Registration Statement would, in the Company’s reasonable judgment, contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
and

 

(y)   the Company reasonably determines that the disclosure of such event at
such time would have a material adverse effect on the business of the Company
(and its subsidiaries taken as a whole);

 

provided that in the event the disclosure relates to a previously undisclosed
proposed or pending material business transaction, the disclosure of which would
impede the Company’s ability to consummate such transaction, the Company may
extend a Suspension Period from 45 days to 60 days; provided, however, that
Suspension Periods shall not exceed an aggregate of 90 days in any 360-day
period.

 

(ii)  Prepare and file with the Commission such amendments and post-effective
amendments to the Shelf Registration Statement as may be necessary to keep the
Shelf Registration Statement effective during the Effectiveness Period; cause
the Prospectus to be supplemented by any required Prospectus supplement, and as
so supplemented to be filed pursuant to Rule 424 under the Securities Act, and
to comply fully with the applicable provisions of Rules 424 and 430A under the
Securities Act in a timely manner; and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by the
Shelf Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the sellers thereof set forth in
the Shelf Registration Statement or supplement to the Prospectus.

 

(iii)  Advise the selling Holders promptly (but in any event within five
Business Days) and, if requested by such Persons, to confirm such advice in
writing:

 

(A)          when the Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to the Shelf Registration Statement
or any post-effective amendment thereto, when the same has become effective,

 

 

--------------------------------------------------------------------------------


 

(B)           of any request by the Commission for amendments to the Shelf
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto,

 

(C)           of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement under the Securities Act or of
the suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, or

 

(D)          of the existence of any fact or the happening of any event, during
the Effectiveness Period, that makes any statement of a material fact made in
the Shelf Registration Statement, the Prospectus, any amendment or supplement
thereto, or any document incorporated by reference therein untrue, or that
requires the making of any additions to or changes in the Shelf Registration
Statement or the Prospectus in order to make the statements therein not
misleading.

 

Each Holder of the Debentures, by accepting the same, agrees to hold any
communication from the Company pursuant to paragraphs 4(b)(iii)(B) and
4(b)(iii)(B) in confidence.

 

If at any time the Commission shall issue any stop order suspending the
effectiveness of the Shelf Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Transfer Restricted
Securities under state securities or Blue Sky laws, the Company shall use its
commercially reasonable efforts to obtain the withdrawal or lifting of such
order at the earliest possible time and will provide to the Initial Purchasers
and each Holder who is named in the Shelf Registration Statement prompt notice
of the withdrawal of any such order.

 

(iv)   Furnish to each of the selling Holders  before filing with the
Commission, a copy of the Shelf Registration Statement and copies of any
Prospectus included therein or any amendments or supplements to the Shelf
Registration Statement or Prospectus (other than documents incorporated by
reference after the initial filing of the Shelf Registration Statement), which
documents will be subject to the review of such holders for a period of at least
ten Business Days (in the case of the Shelf Registration Statement and
Prospectus) and two Business Days (in the case of any amendment or supplement
thereto), and the Company will not file the Shelf Registration Statement or
Prospectus or any amendment or supplement to the Shelf Registration Statement or
Prospectus (other than documents incorporated by reference) to which a selling
Holder of Transfer Restricted Securities covered by the Shelf Registration
Statement shall reasonably object prior to the filing thereof.

 

(v)  Make available at reasonable times for inspection by one or more
representatives of the selling Holders, designated in writing by a Majority of
Holders whose Transfer Restricted Securities are included in the Shelf
Registration Statement, and any attorney or accountant retained by such selling
Holders all financial and other

 

 

--------------------------------------------------------------------------------


 

records, pertinent corporate documents and properties of the Company as shall be
reasonably necessary to enable them to exercise any applicable due diligence
responsibilities, and cause the Company’s officers, directors, managers and
employees to supply all information reasonably requested by any such
representative or representatives of the selling Holders, attorney or accountant
in connection with the Shelf Registration Statement after the filing thereof and
before its effectiveness, provided, however, that any information designated by
the Company as confidential at the time of delivery of such information shall be
kept confidential by the recipient thereof.

 

(vi)  If requested by any selling Holders promptly incorporate in the Shelf
Registration Statement or Prospectus, pursuant to a supplement or post-effective
amendment if necessary, such information as such selling Holders may reasonably
request to have included therein, including, without limitation: (1) information
relating to the “Plan of Distribution” of the Transfer Restricted Securities,
(2) information with respect to the principal amount of Debentures or number of
Conversion Shares being sold, (3) the purchase price being paid therefor and (4)
any other terms of the offering of the Transfer Restricted Securities to be sold
in such offering; provided, however, that with respect to any information
requested for inclusion by a selling Holder, this clause (vi) shall apply only
to information that relates to the Transfer Restricted Securities to be sold by
such selling Holder; and make all required filings of such Prospectus supplement
or post-effective amendment as soon as reasonably practicable after the Company
is notified of the matters to be incorporated in such Prospectus supplement or
post-effective amendment.

 

(vii)  Furnish to each selling Holder without charge, at least one copy of the
Shelf Registration Statement, as first filed with the Commission, and of each
amendment thereto (and any documents incorporated by reference therein or
exhibits thereto (or exhibits incorporated in such exhibits by reference) as
such Person may request).

 

(viii)  Deliver to each selling Holder without charge, as many copies of the
Prospectus (including each preliminary prospectus) and any amendment or
supplement thereto as such Persons reasonably may request; subject to any notice
by the Company in accordance with this Section 4(b) of the existence of any fact
or event of the kind described in Section 4(b)(iii) (D), the Company hereby
consents to the use of the Prospectus and any amendment or supplement thereto by
each of the selling Holders  in connection with the offering and the sale of the
Transfer Restricted Securities covered by the Prospectus or any amendment or
supplement thereto.

 

(ix)  Before any public offering of Transfer Restricted Securities, cooperate
with the selling Holders, and their respective counsel in connection with the
registration and qualification of the Transfer Restricted Securities under the
securities or Blue Sky laws of such jurisdictions in the United States as the
selling Holders may reasonably request and do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Transfer Restricted Securities covered by the Shelf Registration Statement;
provided, however, that the Company shall not be required (A) to register or
qualify as a foreign corporation or a dealer of securities where it is not now
so qualified or to take any action that would subject it to the service of
process in any

 

 

--------------------------------------------------------------------------------


 

jurisdiction where it is not now so subject or (B) to subject itself to taxation
in any such jurisdiction if it is not now so subject.

 

(x)  Cooperate with the selling Holders  to facilitate the timely preparation
and delivery of certificates representing Transfer Restricted Securities to be
sold and not bearing any restrictive legends (unless required by applicable
securities laws); and enable such Transfer Restricted Securities to be in such
denominations and registered in such names as the Holders may request at least
five Business Days before any sale of Transfer Restricted Securities.

 

(xi)  Use its commercially reasonable efforts to cause the Transfer Restricted
Securities covered by the Shelf Registration Statement to be registered with or
approved by such other U.S. governmental agencies or authorities as may be
necessary to enable the seller or sellers thereof to consummate the disposition
of such Transfer Restricted Securities.

 

(xii)  Subject to Section 4(b)(i) hereof, if any fact or event contemplated by
Section 4(b)(iii)(D) hereof shall exist or have occurred, use its commercially
reasonable efforts to prepare a supplement or post-effective amendment to the
Shelf Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading.

 

 

--------------------------------------------------------------------------------


 

(xiii)  Provide CUSIP numbers for all Transfer Restricted Securities not later
than the effective date of the Shelf Registration Statement and provide the
Trustee under the Indenture with certificates for the Debentures that are in a
form eligible for deposit with The Depository Trust Company.

 

(xiv)  Cooperate and assist in any filings required to be made with the NASD and
in the performance of any due diligence investigation that is required to be
retained in accordance with the rules and regulations of the NASD.

 

(xv)  Otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission and all reporting
requirements under the Exchange Act.

 

(xvi)  Cause the Indenture to be qualified under the TIA not later than the
effective date of the Shelf Registration Statement required by this Agreement,
and, in connection therewith, cooperate with the Trustee and the holders of
Debentures to effect such changes to the Indenture as may be required for such
Indenture to be so qualified in accordance with the terms of the TIA; and
execute and use its commercially reasonable efforts to cause the Trustee
thereunder to execute all documents that may be required to effect such changes
and all other forms and documents required to be filed with the Commission to
enable such Indenture to be so qualified in a timely manner.

 

(xvii)  Cause all Transfer Restricted Securities covered by the Shelf
Registration Statement to be listed or quoted, as the case may be, on each
securities exchange or automated quotation system on which similar securities
issued by the Company are then listed or quoted.

 

(c)           Each Holder agrees by acquisition of a Transfer Restricted
Security that, upon receipt of any notice (a “Suspension Notice”) from the
Company of the existence of any fact of the kind described in Section
4(b)(iii)(D) hereof, such Holder will discontinue disposition of Transfer
Restricted Securities pursuant to the Shelf Registration Statement until:

 

(i)  such Holder has received copies of the supplemented or amended Prospectus
contemplated by Section 4(b)(xiii) hereof; or

 

(ii)  such Holder is advised in writing by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus.

 

If so directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice of suspension.

 

(d)           Each Holder who intends to be named as a selling Holder in the
Shelf Registration Statement shall complete the Questionnaire and deliver it to
the Company within 20 Business Days after the date of a written request therefor
by the Company (which request shall include a copy of the Questionnaire).  Prior
to such time, each Holder may complete the

 

 

--------------------------------------------------------------------------------


 

Questionnaire and deliver it to the Company prior to such request and, as a
result, shall be entitled to have its Transfer Restricted Securities included in
the initial Shelf Registration Statement filed with the Commission.  Holders who
do not complete the Questionnaire and deliver it to the Company shall not be
eligible to be named as selling securityholders in the Prospectus or preliminary
Prospectus included in the Shelf Registration Statement and, therefore, shall
not be permitted to sell any Transfer Restricted Securities pursuant to the
Shelf Registration Statement.  Thereafter, upon receipt of a completed
Questionnaire, the Company shall as promptly as practicable, but in any event
within ten Business Days of receipt of such Questionnaire, file any amendments
or supplements to the Shelf Registration Statement to allow such Holder to be
named as a selling Holder in the Prospectus included therein.  In addition, each
Holder who intends to be named as a selling Holder in the Shelf Registration
Statement shall promptly respond to the Company by providing such other
information as the Company may from time to time reasonably request in writing
regarding the Holder and the proposed distribution by such Holder of its
Transfer Restricted Securities in connection with the Shelf Registration
Statement or Prospectus or preliminary Prospectus included therein.

 

(e)           Upon the effectiveness of the Shelf Registration Statement, each
Holder shall notify the Company at least three Business Days prior to any
intended distribution of Transfer Restricted Securities pursuant to the Shelf
Registration Statement (a “Sale Notice”), which notice shall be effective for
five Business Days.  Each Holder of Transfer Restricted Securities, by accepting
the same, agrees to hold any communication by the Company in response to a Sale
Notice in confidence.

 

5.             Registration Expenses.  All expenses incident to the Company’s
performance of or compliance with this Agreement shall be borne by the Company
regardless of whether a Shelf Registration Statement becomes effective,
including, without limitation:

 

(i)  all registration and filing fees and expenses (including filings made by
any Initial Purchasers or Holders with the NASD);

 

(ii)  all fees and expenses of compliance with federal securities and state Blue
Sky or securities laws;

 

(iii)  all expenses of printing (including printing of Prospectuses and
certificates for Conversion Shares to be issued upon conversion of the
Debentures), messenger and delivery services and telephone;

 

(iv)  all fees and disbursements of counsel to the Company and, subject to
Section 5(b) below, the Holders of Transfer Restricted Securities;

 

(v)  all application and filing fees in connection with listing (or authorizing
for quotation) the Conversion Shares on a national securities exchange or
automated quotation system pursuant to the requirements hereof; and

 

(vi)  all fees and disbursements of independent certified public accountants of
the Company (including the expenses of any special audit and comfort letters
required by or incident to such performance).

 

 

--------------------------------------------------------------------------------


 

The Company shall bear its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal, accounting
or other duties), the expenses of any annual audit and the fees and expenses of
any Person, including special experts, retained by the Company.

 

6.             Indemnification and Contribution.

 

(a)           The Company shall indemnify and hold harmless each Holder, such
Holder’s officers, directors and employees and each person, if any, who controls
such Holder within the meaning of the Securities Act (each, an “Indemnified
Holder”), from and against any loss, claim, damage or liability, joint or
several, or any action in respect thereof (including, but not limited to, any
loss, claim, damage, liability or action relating to resales of the Transfer
Restricted Securities), to which such Indemnified Holder may become subject,
insofar as any such loss, claim, damage, liability or action arises out of, or
is based upon:

 

(i)  any untrue statement or alleged untrue statement of a material fact
contained in (A) the Shelf Registration Statement or Prospectus or any amendment
or supplement thereto or (B) any blue sky application or other document or any
amendment or supplement thereto prepared or executed by the Company (or based
upon written information furnished by or on behalf of the Company expressly for
use in such blue sky application or other document or amendment on supplement)
filed in any jurisdiction specifically for the purpose of qualifying any or all
of the Transfer Restricted Securities under the securities law of any state or
other jurisdiction (such application or document being hereinafter called a
“Blue Sky Application”); or

 

(ii)  the omission or alleged omission to state therein any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading,

 

and shall reimburse each Indemnified Holder promptly upon demand for any legal
or other expenses reasonably incurred by such Indemnified Holder in connection
with investigating or defending or preparing to defend against any such loss,
claim, damage, liability or action as such expenses are incurred; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage, liability or action arises out of, or is
based upon, (A) any untrue statement or alleged untrue statement or omission or
alleged omission made in the Shelf Registration Statement or Prospectus or
amendment or supplement thereto or Blue Sky Application or other document
referred to in Section 6(a)(i) hereof in reliance upon and in conformity with
written information furnished to the Company by or on behalf of any Holder (or
its related Indemnified Holder) specifically for use therein or (B) the failure
by the Holder or Indemnified Holder to deliver to any purchaser of its Transfer
Restricted Securities the Prospectus and any supplement or amendment thereto in
the form provided to such Holder or Indemnified Holder by the Company if such
Holder is required to so deliver pursuant to the prospectus delivery
requirements of the Securities Act.  The foregoing indemnity agreement is in
addition to any liability which the Company may otherwise have to any
Indemnified Holder.

 

(b)           Each Holder, severally and not jointly, shall indemnify and hold
harmless the Company, its officers, directors and employees and each person, if
any, who controls the

 

 

--------------------------------------------------------------------------------


 

Company within the meaning of the Securities Act, from and against any loss,
claim, damage or liability, joint or several, or any action in respect thereof,
to which the Company or any such officer, director, employee or controlling
person may become subject, insofar as any such loss, claim, damage or liability
or action arises out of, or is based upon:

 

(i)  any untrue statement or alleged untrue statement of any material fact
contained in the Shelf Registration Statement or Prospectus or any amendment or
supplement thereto or any Blue Sky Application or other document referred to in
Section 6(a)(i) hereof; or

 

(ii)  the omission or the alleged omission to state therein any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading,

 

but in each case only to the extent that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Holder (or its related Indemnified Holder) specifically for use therein,
and shall reimburse the Company and any such officer, employee or controlling
person promptly upon demand for any legal or other expenses reasonably incurred
by the Company or any such officer, employee or controlling person in connection
with investigating or defending or preparing to defend against any such loss,
claim, damage, liability or action as such expenses are incurred.  The foregoing
indemnity agreement is in addition to any liability which any Holder may
otherwise have to the Company and any such officer, director, employee or
controlling person.

 

(c)           Promptly after receipt by an indemnified party under this Section
6 of notice of any claim or the commencement of any action, the indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under this Section 6, notify the indemnifying party in
writing of the claim or the commencement of that action; provided, however, that
the failure to notify the indemnifying party shall not relieve it from any
liability which it may have under this Section 6 except to the extent it has
been materially prejudiced by such failure and, provided, further, that the
failure to notify the indemnifying party shall not relieve it from any liability
which it may have to an indemnified party otherwise than under this Section 6. 
If any such claim or action shall be brought against an indemnified party, and
it shall notify the indemnifying party thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it wishes, jointly with
any other similarly notified indemnifying party, to assume the defense thereof
with counsel satisfactory to the indemnified party.  After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 6 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that a
Majority of Holders shall have the right to employ a single counsel to represent
jointly a Majority of Holders and their respective officers, employees and
controlling persons who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by a Majority of Holders against the
Company under this Section 6, if a Majority of Holders be one or more legal
defenses available to them and their respective officers, employees and
controlling persons that are different from or additional to those available to
the Company

 

 

--------------------------------------------------------------------------------


 

and its officers, directors, employees and controlling persons, the reasonable
fees and expenses of a single separate counsel shall be paid by the Company.  No
indemnifying party shall:

 

(i)  without the prior written consent of the indemnified parties (which consent
shall not be unreasonably withheld) settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding, or

 

(ii)  be liable for any settlement of any such action effected without its
written consent (which consent shall not be unreasonably withheld), but if
settled with its written consent or if there be a final judgment for the
plaintiff in any such action, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment.

 

(d)           If the indemnification provided for in this Section 6 shall for
any reason be unavailable or insufficient to hold harmless an indemnified party
under Section 6(a) or 6(b) in respect of any loss, claim, damage or liability
(or action in respect thereof) referred to therein, each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
damage or liability (or action in respect thereof):

 

(i)  in such proportion as is appropriate to reflect the relative benefits
received by the Company from the offering and sale of the Transfer Restricted
Securities on the one hand and a Holder with respect to the sale by such Holder
of the Transfer Restricted Securities on the other, or

 

(ii)  if the allocation provided by clause (6)(d)(i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause 6(d)(i) but also the relative fault of
the Company on the one hand and the Holders on the other in connection with the
statements or omissions or alleged statements or alleged omissions that resulted
in such loss, claim, damage or liability (or action in respect thereof), as well
as any other relevant equitable considerations.

 

The relative benefits received by the Company on the one hand and a Holder on
the other with respect to such offering and such sale shall be deemed to be in
the same proportion as the total net proceeds from the offering of the
Debentures purchased under the Purchase Agreement (before deducting expenses)
received by the Company on the one hand, bear to the total proceeds received by
such Holder with respect to its sale of Transfer Restricted Securities on the
other.  The relative fault of the parties shall be determined by reference to
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or the Holders on the other, the intent
of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The Company and
each Holder agree that it

 

 

--------------------------------------------------------------------------------


 

would not be just and equitable if the amount of contribution pursuant to this
Section 6(d) were determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to in the first sentence of this paragraph (d).  The amount paid or payable by
an indemnified party as a result of the loss, claim, damage or liability, or
action in respect thereof, referred to above in this Section 6 shall be deemed
to include, for purposes of this Section 6, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending or preparing to defend any such action or claim.  Notwithstanding
the provisions of this Section 6, no Holder shall be required to contribute any
amount in excess of the amount by which the total price at which the Transfer
Restricted Securities purchased by it were resold exceeds the amount of any
damages which such Holder has otherwise been required to pay by reason of any
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Holders’ obligations to
contribute as provided in this Section 6(d) are several and not joint.

 

7.             Rule 144A.  In the event the Company is not subject to Section 13
or 15(d) of the Exchange Act, the Company hereby agrees with each Holder, for so
long as any Transfer Restricted Securities remain outstanding, to make available
to any Holder or beneficial owner of Transfer Restricted Securities in
connection with any sale thereof and any prospective purchaser of such Transfer
Restricted Securities from such Holder or beneficial owner, the information
required by Rule 144A(d)(4) under the Securities Act in order to permit resales
of such Transfer Restricted Securities pursuant to Rule 144A.

 

8.             Participation in Underwritten Registrations.  No Holder may
participate in any Underwritten Registration hereunder unless such Holder:

 

(a)           agrees to sell such Holder’s Transfer Restricted Securities on the
basis provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements; and

 

(b)           completes and executes all reasonable questionnaires, powers of
attorney, indemnities, underwriting agreements, lock-up letters and other
documents required under the terms of such underwriting arrangements.

 

9.             Miscellaneous.

 

(a)           Remedies.  The Company acknowledges and agrees that any failure by
the Company to comply with its obligations under Section 2 hereof may result in
material irreparable injury to the Initial Purchasers or the Holders for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of any such failure,
the Initial Purchasers or any Holder may obtain such relief as may be required
to specifically enforce the Company’s obligations under Section 2 hereof.  The
Company further agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

 

 

--------------------------------------------------------------------------------


 

(b)           Adjustments Affecting Transfer Restricted Securities.  The Company
shall not, directly or indirectly, take any action with respect to the Transfer
Restricted Securities as a class that would adversely affect the ability of the
Holders of Transfer Restricted Securities to include such Transfer Restricted
Securities in a registration undertaken pursuant to this Agreement.

 

(c)           No Inconsistent Agreements.  The Company will not, on or after the
date of this Agreement, enter into any agreement with respect to its securities
that is inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof.  In addition, the Company shall
not grant to any of its security holders (other than the Holders of Transfer
Restricted Securities in such capacity) the right to include any of its
securities in the Shelf Registration Statement provided for in this Agreement
other than the Transfer Restricted Securities.  The Company has not previously
entered into any agreement (which has not expired or been terminated) granting
any registration rights with respect to its securities to any Person which
rights conflict with the provisions hereof.

 

(d)           Amendments and Waivers.  This Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given, unless the Company has obtained the written
consent of a Majority of Holders or such greater percentage of the Holders as
required by the Indenture.

 

(e)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, facsimile
transmission, or air courier guaranteeing overnight delivery:

 

(i)  if to a Holder, at the address set forth on the records of the registrar
under the Indenture or the transfer agent of the Conversion Shares, as the case
may be; and

 

(ii)  if to the Company:

 

Watson Pharmaceuticals, Inc.

311 Bonnie Circle

Corona, California  92880

Attn: General Counsel

Fax: (909) 493-5300

 

With a copy to:

 

Latham & Watkins

650 Town Centre Drive, 20th Floor

Costa Mesa, CA  92626-1925

Attn: Charles K. Ruck, Esq.

Telephone:  (714) 755-8245

Fax: (714) 755-8290

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in

 

 

--------------------------------------------------------------------------------


 

the mail, postage prepaid, if mailed; when answered back, if telexed; when
receipt acknowledged, if transmitted by facsimile; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

 

(f)            Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including without limitation and without the need for an express
assignment, subsequent Holders of Transfer Restricted Securities; provided,
however, that (i) this Agreement shall not inure to the benefit of or be binding
upon a successor or assign of a Holder unless and to the extent such successor
or assign acquired Transfer Restricted Securities from such Holder and (ii)
nothing contained herein shall be deemed to permit any assignment, transfer or
other disposition of Transfer Restricted Securities in violation of the terms of
the Purchase Agreement or the Indenture.  If any transferee of any Holder shall
acquire Transfer Restricted Securities, in any manner, whether by operation of
law or otherwise, such Transfer Restricted Securities shall be held subject to
all of the terms of this Agreement, and by taking and holding such Transfer
Restricted Securities such person shall be conclusively deemed to have agreed to
be bound by and to perform all of the terms and provisions of this Agreement.

 

(g)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(h)           Securities Held by the Company or its Affiliates.  Whenever the
consent or approval of Holders of a specified percentage of Transfer Restricted
Securities is required hereunder, Transfer Restricted Securities held by the
Company or its Affiliates shall not be counted in determining whether such
consent or approval was given by the Holders of such required percentage.

 

(i)            Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(j)            Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.

 

(k)           Severability.  If  any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

(l)            Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

WATSON PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Allen Chao

 

 

 

Name:  Allen Chao, Ph.D.

 

 

Title:  Chairman and Chief Executive Officer

 

 

 

 

LEHMAN BROTHERS INC.

 

MORGAN STANLEY & CO. INCORPORATED

 

CIBC WORLD MARKETS CORP.

 

WACHOVIA SECURITIES, INC.

 

BANC OF AMERICA SECURITIES, LLC

 

COMERICA SECURITIES, INC.

 

WELLS FARGO SECURITIES, LLC

 

 

 

 

By:

 LEHMAN BROTHERS INC.

 

 

 

 

 

 

 

 

/s/ Timothy B. Gould

 

 

 

Name:  Timothy B. Gould

 

 

Title:  Managing Director

 

 

 

 

By:

 MORGAN STANLEY & CO. INCORPORATED

 

 

 

 

 

 

 

 

/s/ William R. Salisbury

 

 

 

Name:  William R. Salisbury

 

 

Title:  Managing Director

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

WATSON PHARMACEUTICALS, INC.

 

FORM OF SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE

 

To be named as a selling securityholder in the prospectus, beneficial owners
shall complete and deliver this Questionnaire within 20 Business Days after the
date of the written request therefor by the Company.  Beneficial owners that do
not complete this Questionnaire and deliver it to the Company will not be
eligible to be named as selling securityholders in the prospectus and therefore
will not be permitted to sell any Transfer Restricted Securities pursuant to the
Shelf Registration Statement.

 

The undersigned beneficial owner of 1.75% Convertible Contingent Senior
Debentures due March 15, 2023 (CUSIP No. 942683202AB9) (the “Debentures”), or
common stock, par value $0.0033 per share issuable upon conversion thereof (the
“Conversion Shares” and together with the Debentures, the “Transfer Restricted
Securities”) of Watson Pharmaceuticals, Inc., a Nevada corporation (the
“Company”), understands that the Company has filed, or intends shortly to file,
with the Securities and Exchange Commission (the “Commission”) a registration
statement on Form S-3 or such other form as may be available (the “Shelf
Registration Statement”), for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Transfer
Restricted Securities in accordance with the terms of the Resale Registration
Rights Agreement, dated as of March 7, 2003 (the “Registration Rights
Agreement”) among the Company, Lehman Brothers Inc., Morgan Stanley & Co.
Incorporated, CIBC World Markets Corp., Wachovia Securities, Inc., Banc of
America Securities, LLC, Comerica Securities, Inc. and Wells Fargo Securities,
LLC.  A copy of the Registration Rights Agreement is available from the Company
upon request at the address set forth below.  All capitalized terms not
otherwise defined herein have the meaning ascribed thereto in the Registration
Rights Agreement.

 

Each beneficial owner of Transfer Restricted Securities is entitled to the
benefits of the Registration Rights Agreement.  In order to sell or otherwise
dispose of any Transfer Restricted Securities pursuant to the Shelf Registration
Statement, a beneficial owner of Transfer Restricted Securities generally will
be required to be named as a selling securityholder in the related Prospectus,
deliver a Prospectus to purchasers of Transfer Restricted Securities and be
bound by those provisions of the Registration Rights Agreement applicable to
such beneficial owner (including certain indemnification rights and obligations,
as described below).

 

Upon any sale of Transfer Restricted Securities pursuant to a Shelf Registration
Statement, the undersigned beneficial owner (the “Selling Securityholder”) will
be required to deliver to the Company and the trustee for the Debentures the
Notice to Transfer (completed and signed) set forth in Exhibit 1 to this Notice
and Questionnaire.

 

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and the related Prospectus.  Accordingly,
holders and beneficial owners of Transfer Restricted Securities are advised to
consult their own securities law counsel regarding the consequences of being
named or not being named as a selling securityholder in the Shelf Registration
Statement and the related Prospectus.

 

A-1

--------------------------------------------------------------------------------


 

NOTICE

 

The Selling Securityholder of Transfer Restricted Securities hereby gives notice
to the Company of its intention to sell or otherwise dispose of Transfer
Restricted Securities beneficially owned by it and listed below in Item 3
(unless otherwise specified under Item 3) pursuant to the Shelf Registration
Statement.  The undersigned, by signing and returning this Questionnaire,
understands that it will be bound by the terms and conditions of this
Questionnaire and the Registration Rights Agreement.

 

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company, the Company’s directors, the Company’s
officers who sign the Shelf Registration Statement and each person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act, from and against certain losses arising
in connection with statements concerning the undersigned made in the Shelf
Registration Statement or the related Prospectus in reliance upon the
information provided in this Questionnaire.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

QUESTIONNAIRE

 

1.             Information Regarding Selling Securityholder

 

(a)           Full legal name of Selling Securityholder: 
_____________________________________________________

 

(b)                                    Full legal name of registered holder (if
not the same as (a) above) through which Transfer Restricted Securities listed
in Item (3) below are held:
_____________________________________________________________

 

(c)                                     Full legal name of DTC participant (if
applicable and if not the same as (b) above) through which Transfer Restricted
Securities listed in Item (3) are held:
__________________________________________________

 


2.                                       ADDRESS FOR NOTICES TO SELLING
SECURITYHOLDER

 

Telephone: ____________________________

 

Fax: __________________________________

 

Contact Person: ________________________

 


3.                                       BENEFICIAL OWNERSHIP OF TRANSFER
RESTRICTED SECURITIES

 

(a)                                     Type of Transfer Restricted Securities
beneficially owned, and principal amount of Debentures or number of Conversion
Shares of the Company, as the case may be, beneficially owned: 
                                                  

 

_________________________________________________________________________________________

 

A-2

--------------------------------------------------------------------------------


 

(b)                                    CUSIP No(s). of such Transfer Restricted
Securities beneficially owned:                                              

 

____________________________________________________________________________________

 


4.                                        BENEFICIAL OWNERSHIP OF THE COMPANY’S
SECURITIES OWNED BY THE SELLING SECURITYHOLDER


 

Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Transfer Restricted Securities listed above in Item (3) (“Other Securities”).

 

(a)                                     Type and amount of Other Securities
beneficially owned by the Selling Securityholder:  ______________________

 

(b)                                    CUSIP No(s). of such Other Securities
beneficially owned:  ____________________________________________

 


5.                                        RELATIONSHIP WITH THE COMPANY


 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

 

State any exceptions here:  ________________________________________________

 


6.                                      PLAN OF DISTRIBUTION


 

Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Transfer Restricted Securities listed above in Item
(3) pursuant to the Shelf Registration Statement only as follows (if at all). 
Such Transfer Restricted Securities may be sold from time to time directly by
the undersigned or, alternatively, through underwriters, broker-dealers or
agents.  If the Transfer Restricted Securities are sold through underwriters or
broker-dealers, the Selling Securityholder will be responsible for underwriting
discounts or commissions or agent’s commissions.  Such Transfer Restricted
Securities may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of sale, at varying prices determined at
the time of sale, or at negotiated prices.  Such sales may be effected in
transactions (which may involve crosses or block transactions):

 

A-3

--------------------------------------------------------------------------------


 

(i)            on any national securities exchange or quotation service on which
the Transfer Restricted Securities  may be listed or quoted at the time of sale;


 

(ii)           in the over-the-counter market;


 

(iii)          in transactions otherwise than on such exchanges or services or
in the over-the-counter market; or


 

(iv)          through the writing of options.


 

In connection with sales of the Transfer Restricted Securities or otherwise, the
undersigned may enter into hedging transactions with broker-dealers, which may
in turn engage in short sales of the Transfer Restricted Securities and deliver
Transfer Restricted Securities to close out such short positions, or loan or
pledge Transfer Restricted Securities to broker-dealers that in turn may sell
such securities.

 

State any exceptions here:  ______________________________________________

 

                                                                                                                                                                                                             

 

Note:  In no event will such method(s) of distribution take the form of an
underwritten offering of the Transfer Restricted Securities without the prior
agreement of the Company.

 


7.                                       INSTRUCTIONS FOR DELIVERY OF
QUESTIONNAIRE


 

Please return the completed and executed Questionnaire to Watson
Pharmaceuticals, Inc. at:

 

Watson Pharmaceuticals, Inc.

311 Bonnie Circle

Corona, California  92880

Attn: General Counsel

 


8.                                       ACKNOWLEDGMENTS


 

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Exchange Act and the rules and regulations promulgated
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations), in connection with any offering of
Transfer Restricted Securities pursuant to the Shelf Registration Statement. 
The undersigned agrees that neither it nor any person acting on its behalf will
engage in any transaction in violation of such provisions.

 

The Selling Securityholder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons as
set forth therein.  Pursuant to the Registration Rights Agreement, the Company
has agreed under certain circumstances to indemnify the Selling Securityholders
against certain liabilities.

 

A-4

--------------------------------------------------------------------------------


 

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Shelf Registration Statement, the undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while the Shelf Registration
Statement remains effective.  All notices hereunder and pursuant to the
Registration Rights Agreement shall be made in writing at the address set forth
above.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to items (1) through (6) above and the inclusion
of such information in the Shelf Registration Statement and the related
Prospectus. The undersigned understands that such information will be relied
upon by the Company in connection with the preparation or amendment of the Shelf
Registration Statement and the related Prospectus.

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

 

Beneficial Owner

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

Date:

 

A-5

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

NOTICE TO TRANSFER PURSUANT

 

TO REGISTRATION STATEMENT

 

 

Watson Pharmaceuticals, Inc.

 

Re: Watson Pharmaceuticals, Inc. (the “Company”) 1.75% Convertible Contingent
Senior Debentures due March 15, 2023 (the “Debentures”)

 

Dear Sirs:

 

Please be advised that ______________ has transferred $______________ aggregate
principal amount of the above-referenced Debentures of the Company or the common
stock issued on conversion of the Debentures (the “Common Stock”), pursuant to
the Registration Statement on Form S-3 (File No.  ________) filed by the
Company.

 

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied with respect to the
transfer described above and the above named beneficial owner of the Debentures
or the Common Stock is named as a selling securityholder in the prospectus dated
______,  or in amendments or supplements thereto, and that the aggregate
principal amount of the Debentures or number of the Common Stock transferred are
[all or a portion of] the Debentures or the Common Stock listed in such
prospectus, as amended or supplemented, opposite such owner’s name.

 

 

 

 

Very truly yours,

 

 

 

 

 

[name]

 

 

 

 

 

By:

 

 

 

 

(Authorized Signature)

 

 

 

Dated:

 

 

 

A-6

--------------------------------------------------------------------------------